Citation Nr: 0804356	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-04 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the right knee.  

2.  Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus and bunion of the right great toe.  

3.  Entitlement to an evaluation in excess of 10 percent for 
chronic allergic sinusitis.  

4.  Entitlement to a compensable evaluation for rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to January 
1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the December 2003 rating decision, 
the RO granted service connection and assigned 10 percent 
evaluations each for patellofemoral pain syndrome of the 
right knee and Osgood-Schlatter syndrome of the left knee, 
both effective September 2003.  In the same rating decision, 
the RO continued the following evaluations:  bilateral pes 
planus and bunion of the right great toe, 30 percent 
disabling; chronic allergic sinusitis/rhinitis, 10 percent 
disabling; status post chip fracture of the proximal 
interphalangeal joint - right index finger, 0 percent 
disabling; status post fracture of the left thumb, 0 percent 
disabling; and tinea versicolor, 0 percent disabling.  

The veteran filed a timely notice of disagreement (NOD) in 
July 2004 for increased ratings for his bilateral pes planus 
and bunion of the right great toe, chronic allergic 
sinusitis/rhinitis, patellofemoral pain syndrome of the right 
knee, and Osgood-Schlatter syndrome of the left knee.  The 
veteran submitted his substantive appeal for the four 
disabilities in February 2005, and subsequently thereafter, 
in a July 2005 personal statement, the veteran indicated that 
he was satisfied with the current rating for his service-
connected left knee condition.  The Board finds the claim for 
an increased rating for Osgood-Schlatter syndrome of the left 
knee has been withdrawn and is no longer on appeal.  See 38 
C.F.R. § 20.204.  Thus, the Board will proceed to adjudicate 
only the issues described in the title page of this decision.  

The Board notes that in a May 2007 supplemental statement of 
the case (SSOC), the RO granted separate evaluations of 
noncompensably disabling for rhinitis and 10 percent for 
chronic allergic sinusitis under Diagnostic Codes 6522 and 
6510.  The veteran was advised of the above grant of 
increased rating by way of a June 2007 letter.  However, he 
did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 
(1993), the U.S. Court of Appeals for Veterans Claims held 
that, on a claim for an original or increased rating, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy, even if partially 
granted, where less than the maximum benefit available is 
awarded.  Thus, this appeal continues.


FINDINGS OF FACT

1.  The competent and probative evidence of record shows the 
veteran's service-connected patellofemoral pain syndrome of 
the right knee is characterized by subjective complaints of 
pain and slight limitation of motion, with objective evidence 
of painful motion, but not by objective findings of recurrent 
subluxation or lateral instability.  

2.  The veteran's service-connected bilateral pes planus and 
bunion of the right great toe is currently manifested by no 
more than severe impairment.  

3.  The veteran's chronic allergic sinusitis is manifested 
primarily by sneezing, puffy eyes, nasal congestion, and a 
constant runny nose, with no evidence of sinusitis resulting 
in any incapacitating episodes per year or more than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.  

4.  The veteran's rhinitis is manifested primarily by 
sneezing, puffy eyes, nasal congestion, and a constant runny 
nose, without polyps and with no obstruction of the nasal 
passage that is 50 percent blocking on both sides, or 
complete obstruction of the nasal passage on one side.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for patellofemoral pain syndrome of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic Code 5257 
(2007).

2.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus and bunion of the right great toe 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2007).  

3.  The criteria for an evaluation in excess of 10 percent 
for chronic allergic sinusitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.97, Diagnostic Code 6510 (2007).  

4.  The criteria for a compensable evaluation for rhinitis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 
6522 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2007); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is noted 
that in Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007), the Court held that "staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings."  Nonetheless, as demonstrated below, the 
Board finds that "staged ratings" are not appropriate in 
this case.  During the rating period on appeal, the veteran's 
disabilities have been appropriately rated.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Patellofemoral Pain Syndrome of the Right Knee  

The veteran contends that his service-connected right knee 
disability warrants a higher evaluation.  In February 1999, 
the RO granted service connection for patellofemoral pain 
syndrome and Osgood-Schlatter's disease of both knees and 
assigned a 10 percent evaluation, effective January 1999, 
under Diagnostic Code 5010.  In the December 2003 rating 
decision, the RO granted separate evaluations of 10 percent 
each for the patellofemoral pain syndrome of the right knee 
and Osgood-Schlatter syndrome of the left knee under 
Diagnostic Codes 5010-5257.  See 38 C.F.R. § 4.27 (2007) 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned; 
the additional code is shown after a hyphen).  The veteran 
asserts that the severity of his right knee was not 
considered correctly.  

In October 2003, the veteran underwent a VA examination.  The 
veteran informed the examiner that as a result of physical 
training exercises, he began experiencing constant pain in 
his knees.  He stated that he has continuing pain with 
difficulty walking, standing, and climbing stairs.  The 
veteran stated that analgesic medication temporarily improves 
his symptoms, but he has lost approximately two to three days 
from work because of his condition.  The veteran reported to 
the examiner that his physician has recommended one day of 
bed rest per month for his knee condition.  

Physical examination of the knees revealed evidence of 
painful motion with proximal tibial prominence, compatible 
with Osgood-Schlatter syndrome bilaterally.  There was no 
evidence of heat, redness, swelling, effusion, drainage, 
instability, or weakness.  However, the examiner noted 
moderate clicking sounds with Drawer sign and McMurray test 
being negative.  Range of motion testing revealed flexion to 
120 degrees with pain and extension to zero degrees with 
pain.  The examiner stated that the veteran's range of motion 
is not limited by fatigue or weakness, but limited by pain, 
lack of endurance and incoordination, with pain having the 
major functional impact.  X-rays of the right knee showed a 
slight lateral tilt, and the examiner diagnosed the veteran 
with bilateral patellofemoral pain syndrome.  

In June 2005, the veteran was afforded a second VA 
examination for his service-connected patellofemoral pain 
syndrome of the right knee.  He informed the examiner that he 
has stiffness, soreness, and popping of the right knee joint 
that occurs intermittently throughout the day.  He has had no 
surgical treatment or injections and does not use braces or a 
cane for ambulation.  Due to the knee condition, the veteran 
explained that he has difficulty performing high impact 
activities and has missed work eight or nine times per year 
due to his knee condition.  

Examination of the right knee revealed no evidence of heat, 
redness, effusion, drainage, abnormal movement, instability, 
recurrent subluxation, or locking pain.  The Drawer and 
McMurray tests were both negative, with crepitus exhibited on 
the knee.  Range of motion testing showed flexion to 140 
degrees with pain at 135 degrees and extension to zero 
degrees with pain at zero degrees.  The examiner stated that 
the range of motion was not limited by weakness or 
incoordination, but limited by pain, fatigue, and lack of 
endurance following repetitive use.  X-rays of the right knee 
exhibited early osteoarthritic changes of the tibiofemoral 
joint, and the examiner diagnosed the veteran with 
patellofemoral pain syndrome of the right knee with 
osteoarthritis demonstrated on x-ray.  

The veteran was given a third and final VA examination in 
April 2007.  Throughout the examination, the veteran reported 
that he developed right knee pain in 2005, and the pain is 
accompanied by popping and grinding sounds.  The knee pain 
was described as being exacerbated by stairs, but he admitted 
to not using any assistive devices for his condition.  The 
veteran stated that he uses rest, massage, or Tylenol to 
treat his knee discomfort, and continues with ambulation when 
he experiences pain at his occupation.  He denied any knee 
pain which interferes with his usual activity or occupation.  

Examination of the knees was negative for warmth, tenderness, 
swelling, and erythema.  Varus and valgus stress was negative 
bilaterally, and anterior/posterior drawer signs were 
negative as well.  Flexion was to 130 degrees, and there was 
no evidence of pain, weakness, fatigability or lack of 
endurance with repetitive movement or evidence of pain with 
active movement.  The examiner explained there was no 
evidence of functional impairment and diagnosed the veteran 
with right patellofemoral pain syndrome.  

VA outpatient treatment records reflect continuing complaints 
and treatment for the veteran's service-connected right knee 
condition.  In April 2001, the veteran was treated for 
complaints of right knee "popping, clicking" when driving.  
The April 2001 treatment note indicates no locking or 
swelling, but some buckling.  Examination of the right knee 
revealed full range of motion with no tenderness to 
palpitation or effusion.  The Drawer sign and McMurray test 
were both negative, but there was noted tenderness at 30 
degrees.  The veteran was diagnosed with probable right 
medial collateral ligament strain, prescribed Motrin, and 
requested to ice the knee three times a day for one to two 
weeks.  Follow-up treatment in August 2001 showed that the 
veteran's probable right medial collateral ligament strain 
improved and by December 2001, the veteran's symptoms had 
resolved.  In January 2005, the veteran complained of 
bilateral knee pain with the right knee being painful and 
swollen, and February 2005 x-rays revealed a normal right 
knee with no evidence of effusion.  In May 2006, the veteran 
returned to VA for complaints of right knee pain, popping, 
and buckling.  The pain was noted as a six out of ten in 
terms of severity, and occurred underneath the patella that 
worsened when walking up stairs.  The physician noted no 
erythema or mild effusion, and range of motion testing showed 
flexion to 110 degrees with pain and popping.  There was 
tenderness to palpitation with no valgus/varus instability, 
and the Lachman test was negative.  The veteran demonstrated 
normal 5/5 strength and normal patellar reflex.  Magnetic 
Resonance Imaging (MRI) results demonstrated that the veteran 
had prior right knee Osgood Schlatter's syndrome.  Ossicles 
were noted at the insertion of the patellar tendon, as well 
as the presence of small joint effusion and minimal 
thickening of the patellar tendon.  The veteran's right knee 
ligaments and menisci were intact.  The veteran was 
prescribed Naproxen, Zantac, and requested to begin physical 
therapy.  He was requested to return for follow-up treatment 
in three months or as the occasion required.  

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, 
Plate II (2007).  Under Diagnostic Code 5260, flexion of the 
leg limited to 60 degrees warrants a noncompensable 
evaluation; flexion limited to 45 degrees warrants a 10 
percent evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2007).

Under the criteria for limitation of extension for the leg, a 
noncompensable rating is assigned for a limitation of 
extension of the leg to 5 degrees.  When extension is limited 
to 10 degrees, a 10 percent rating is assigned. A 20 percent 
rating is appropriate where extension is limited to 15 
degrees.  A 30 percent rating is assigned in the case of 
extension limited to 20 degrees.  A 40 percent rating is 
appropriate where extension is limited to 30 degrees.  A 50 
percent rating is assigned for limitation of extension to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability warrants a 10 percent rating if slight, a 20 
percent rating if moderate, and a 30 percent rating if 
severe.  The Board observes that the words "slight," 
"moderate," and "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just," under 38 C.F.R. § 4.6.  
It should also be noted that use of descriptive terminology 
such as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Board has carefully reviewed the evidence of record, and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent.  At the outset, the Board 
acknowledges that the RO rated the veteran's knee disability 
under Diagnostic Codes 5010-5257.  However, a review of the 
record reveals that the veteran's disability picture is 
synonymous with the criteria set forth in 5010-5003 and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

In this regard, the Board acknowledges that the veteran has 
osteoarthritis of the right knee with pain and slight 
limitation of motion.  As noted, under Diagnostic Code 5003, 
a rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion if that limitation of motion 
is objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Thus, a 
10 percent rating for the right knee disability is warranted 
under the criteria of Diagnostic Code (DC) 5010.  

However, a review of the competent and credible medical 
reports fails to reveal any evidence of instability, or any 
evidence of symptoms that more nearly approximate the 
criteria for the assignment of a higher or a separate rating 
under DC 5257.  In fact, the evidence does not support the 
contention that the veteran has any recurrent subluxation or 
instability of the right knee.  Although an April 2001 report 
notes complaints of buckling, that same report reflects that 
Drawer's sign and McMurray's test were negative.  Further, 
the October 2003 VA examiner found no evidence of instability 
or weakness, and the June 2005 VA examiner reported no 
instability or recurrent subluxation.  Recent VA outpatient 
treatment records dated in May 2006 also note the absence of 
valgus/varus instability, a negative Lachman's test, and 
normal 5/5 strength.  Such clinical findings establish that 
the veteran does not, in fact, have any recurrent 
subluxations or lateral instability in the right knee.  Thus, 
the Board finds that the veteran's service-connected right 
knee disability does not warrant a compensable evaluation 
under DC 5257.  

At this time, the Board notes that VA's General Counsel has 
advised that a claimant who has arthritis and instability of 
the knee may be rated separately, without pyramiding under 38 
C.F.R. § 4.14.  See VAOPGCPREC 23-97.  However, as 
demonstrated above, a compensable rating is not warranted 
under Diagnostic Code 5257 with respect to the veteran's 
right knee disability, as there have been no objective 
findings of instability or subluxation.  

The veteran's right knee disability symptoms also do not more 
nearly approximate the criteria for the assignment of a 
higher or separate evaluation under DC 5260 or 5261.  During 
the October 2003 VA examination, the veteran demonstrated 
flexion to 120 degrees and zero degrees of extension, with 
pain having a major functional impact.  In June 2005, the 
veteran's right knee flexion was limited to 135 degrees with 
pain and extension to zero degrees with pain.  A May 2006 VA 
outpatient treatment record notes the veteran's range of 
motion as 110 degrees with pain and popping.  While the 
veteran's right knee exhibits some limitation of motion, it 
is not sufficient to warrant a noncompensable rating under 
Diagnostic Code 5260 or 5261.  

The Board has considered whether an increased rating may be 
available based on functional loss due to pain under 38 
C.F.R. § 4.40, functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45, or painful motion under 38 C.F.R. § 4.59.  However, 
while there is evidence of functional loss due to painful 
motion and weakness, the currently assigned 10 percent rating 
adequately compensates the veteran for the level of 
impairment demonstrated given the absence of a large 
quantifiable diminution in range of motion.  As noted above, 
even with the veteran's complaints of pain, his limitation of 
motion still does not meet the criteria for noncompensable 
ratings under DCs 5260 and 5261.  Therefore, an increased 
rating is not warranted in this regard.  

The Board has also considered whether the veteran's service-
connected right knee disability may be rated under any other 
diagnostic codes related to the knee and leg.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  As previously stated, 
the Board notes that the veteran demonstrated flexion to 120, 
140, and 130 degrees, and normal extension during all three 
VA examinations.  He does not have ankylosis or compensably 
disabling limitation of flexion or extension associated with 
his right knee.  In addition, as noted previously, the 
veteran's ligaments are shown to be stable.  Moreover, there 
is no evidence showing he has ever been diagnosed with the 
impairment of the tibula and fibula or genu recurvatum or has 
had removal of the semilunar cartilage.  Therefore, 
Diagnostic Codes 5256, 5259, 5262, and 5263 do not assist the 
veteran in obtaining a higher evaluation.  With regard to 
Diagnostic Code 5258, there is no evidence of any recurrent 
dislocation of the semilunar cartilage.  Therefore, rating 
under this code would also be inappropriate.  

The veteran is competent to report his symptoms; however, to 
the extent that he has asserted he warrants more than a 10 
percent evaluation for his right knee disability, the 
objective clinical findings simply do not support his 
assertions.  The evidence shows that the veteran is more 
appropriately rated under Diagnostic Code 5010-5003, and that 
the criteria for a higher or a separate rating under any 
other DC have not been met.  The appeal for this matter is 
denied.

B.  Bilateral Pes Planus and Bunion of the Right Great Toe

In this case, service connection for bilateral pes planus and 
bunion of the right great toe was granted by the RO in a 
February 1999 rating decision, and assigned a 30 percent 
evaluation, effective January 1999.  As previously stated, in 
the December 2003 rating decision, the RO continued the 30 
percent evaluation.  The veteran filed a notice of 
disagreement (NOD) in July 2004 seeking an increase for his 
disability.  The veteran asserts that his bilateral pes 
planus and bunion of the right great toe is worse than the 
current evaluation contemplates.  

As previously indicated, the veteran was afforded three VA 
examinations for his service-connected disabilities.  During 
the October 2003 VA examination, the veteran reported that he 
was diagnosed with bilateral pes planus in 1985 and has 
experienced continuing pain, weakness, stiffness, swelling, 
and fatigue of the feet.  He stated that he was given 
orthotics which have not improved his symptoms, and he has 
lost approximately three days from work because of his 
condition.  

Physical examination of the feet revealed evidence of 
moderate flat feet deformities.  The nonweight bearing 
alignment of the Achilles tendon was fair, and the weight 
bearing alignment of the Achilles tendon was poor, which was 
noted as not being corrected by manipulation.  The examiner 
determined that the veteran required shoe inserts, but there 
was no evidence of high arch, hallux valgus, claw feet, 
Morton's neuroma, hallux rigidus, hammertoe deformities, 
swelling, or inflammation.  Palpation of the metatarsal head 
produced pain, and there was evidence of a mild bunion on the 
great toe.  The examiner diagnosed the veteran with bilateral 
pes planus and opined that the moderate bilateral pes planus 
could not be corrected by manipulation.  

In June 2005, the veteran was afforded a second VA 
examination for his bilateral pes planus.  The veteran 
reported to the examiner that he has endured pain, stiffness, 
and especially swelling when standing or walking.  He denied 
experiencing fatigue as well as having any surgical treatment 
for the foot condition.  The veteran stated that he wears 
shoe inserts daily, and it has become difficult to perform 
high impact activities; however, he informed the examiner 
that he has not missed any time from work for his condition.  

Upon foot and toe examination, there was no evidence of 
painful motion, edema, disturbed circulation, weakness, 
atrophy of the musculature, or tenderness to palpation.  
There was the presence of bilateral flat feet, but no 
evidence of valgus of the foot, forefoot midfoot 
malalignment, claw feet, drop forefoot, hallux rigidus, or 
hammertoes.  There was inward rotation of the superior 
portion of the heel and medial tilting of the upper border of 
the talus with marked pronation.  The examiner noted that the 
alignment of the Achilles tendon was good and dorsiflexion of 
all toes produced no pain.  Palpation of the metatarsal heads 
of the toes produced no pain, but the examiner explained that 
bilateral hallux valgus was present with the angulation of 
the first metatarsophalangeal joint at 30 degrees on the 
right and 25 degrees on the left.  The veteran did not appear 
to have limited function for standing or walking and did not 
have shoe inserts.  X-rays revealed no definite evidence of 
bilateral pes planus, but exhibited mild flattening of the 
longitudinal arch for both feet.  The examiner diagnosed the 
veteran with bilateral pes planus and hallux valgus of both 
great toes with osteoarthritis of the first 
metatarsophalangeal (MTP) joints.  The examiner also opined 
that the veteran is limited in performing high-impact 
activities and wearing tight shoes due to the presence of 
flat feet and bilateral hallux valgus.  

The veteran was afforded a third VA examination in April 2007 
for his service-connected foot condition.  The veteran 
explained to the examiner that he has severe flat feet and 
currently treats his condition by wearing shoe inserts.  He 
reported to the examiner that he occasionally experiences 
transient discomfort of the right bunion, but has not opted 
for bunion surgery as the discomfort does not interfere with 
ambulation.  He admitted to avoiding running secondary to his 
bilateral flat feet and denied any foot discomfort which 
interferes with his usual activity or occupation.  

Examination of the veteran's feet demonstrated bilateral pes 
planus with no evidence of warmth, tenderness, swelling, or 
erythema of his forefoot, midfoot or hindfoot bilaterally.  
Heel and toe gait were within normal limits and Achilles 
tendons were well aligned bilaterally.  The examiner noted 
the bunion on the right toe and also determined that the 
veteran's shoes did not demonstrate abnormal wear or contain 
orthotics.  X-rays revealed bilateral pes planus, left 
greater than the right, along with bilateral hallus valgus, 
and osteoarthrosis of the right first MTP joint.  The 
examiner indicated that there was no evidence of functional 
impairment, and diagnosed the veteran with bilateral pes 
planus with right bunion.  

Post service treatment records list bilateral pes planus as 
"past medical history," but contain no active treatment for 
the veteran's bilateral pes planus.  In June 2001, a private 
physician opined that the veteran had an "extreme case" of 
flat feet, and his symptoms will worsen with his current job 
description.  

The veteran has been assigned a 30 percent evaluation for 
bilateral pes planus under Diagnostic Code 5276.  A 20 
percent or 30 percent evaluation is assigned respectively for 
severe unilateral or bilateral acquired flatfoot, with 
objective evidence of marked deformity, pain on manipulation 
and use accentuated an indication of swelling on use, and 
characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2007).  A 30 percent or 50 percent evaluation is 
assigned respectively for pronounced unilateral or bilateral 
acquired flatfoot, with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  Id.  

After a careful review of the medical evidence of record, the 
Board finds that the evidence does not support the veteran's 
claim for a higher evaluation.  In this case, the veteran's 
bilateral pes planus is not shown to result in marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances to warrant a higher evaluation under 
Diagnostic Code 5276.  
In particular, while the veteran exhibited marked pronation 
of the feet during the June 2005 VA examination, there was no 
evidence of pronation during the October 2003 VA examination 
or the more recent April 2007 VA examination.  The Board 
notes that this appears to have been only an isolated 
manifestation of such symptomatology, as the medical records 
are otherwise negative for any evidence of marked pronation.  
See Francisco, 7 Vet. App. 55.  Additionally, during all 
three examinations, the veteran did not exhibit extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, or severe spasms of the tendo achillis on 
manipulation.  Even though the veteran's Achilles tendon was 
noted as being poor and not corrected by manipulation during 
the October 2003 VA examination, the two subsequent 
examination results reflected well aligned Achilles tendons 
with no evidence of severe spasms.  Finally, during all three 
examinations, the veteran admitted to wearing shoe inserts, 
but during the April 2007 VA examination, the examiner noted 
that the veteran's shoes did not demonstrate abnormal wear or 
contain orthotics.  Whether the veteran currently wears shoe 
inserts or not, the veteran's overall symptoms involving his 
bilateral pes planus are not pronounced and are not 
sufficient to warrant a higher rating.  

The Board notes the veteran's feet exhibited bilateral hallux 
valgus during the June 2005 and April 2007 VA examinations.  
The Board has considered Diagnostic Code 5280 for hallux 
valgus but, finds that a separate compensable rating is not 
warranted at this time.  Specifically, a 10 percent rating 
(the only available under this diagnostic code) is warranted 
for hallux valgus with resection of the metatarsal head or 
for severe hallux valgus if equivalent to amputation of the 
great toe.  The evidence of record does not reflect surgery 
with resection of the metatarsal head and does not reflect 
severe hallux valgus, equivalent to an amputation of the 
great toe to warrant an additional or separate evaluation 
under Diagnostic Code 5280.  

The Board has considered whether the veteran's disability 
would warrant a higher evaluation under other Diagnostic 
Codes pertaining to the foot.  However, the veteran does not 
have bilateral weak foot, claw feet (pes cavus), 
metatarsalgia, hallux rigidus, hammer toe, malunion or 
nonunion of the tarsal or metatarsal bones, or other foot 
injuries to warrant an evaluation under Diagnostic Codes 
5277, 5278, 5279, 5281, 5282, 5283, 5284.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283, 
5284 (2007).

The Board recognizes that in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45 (2007).  The Court 
has held that where a diagnostic code is not predicated on a 
limited range of motion alone, the provisions of 38 C.F.R. §§ 
4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In this case, 
Diagnostic Code 5276 is not based on limitation of motion; 
therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not apply.  

The veteran is competent to report his symptoms.  The Board 
does not doubt the sincerity in the veteran's belief that his 
disability is worse than the current 30 percent evaluation 
contemplates; however, the objective medical evidence does 
not support the contentions for a higher evaluation.  The 
Board finds that the preponderance of the evidence is against 
the claim for an evaluation in excess of 30 percent for 
bilateral pes planus and bunion of the right great toe for 
the reasons stated above, and the benefit-of-the-doubt rule 
is not for application.  See Gilbert, 1 Vet. App. at 55.

C.  Chronic Allergic Sinusitis and Rhinitis

By way of procedural background, service connection for 
chronic allergic sinusitis/rhinitis was granted with an 
evaluation of 10 percent disabling, effective January 1999 
under Diagnostic Codes 6522-6510.  In the December 2003 
rating decision, the RO continued the 10 percent evaluation 
for the veteran's chronic allergic sinusitis/rhinitis.  The 
veteran filed a NOD in July 2004 seeking an increase in his 
disability evaluation.  In a May 2007 SSOC, the RO granted a 
separate 10 percent evaluation for the veteran's chronic 
allergic sinusitis under Diagnostic Code 6510 and a separate 
noncompensable evaluation for rhinitis under Diagnostic Code 
6522.  The veteran contends that his chronic allergic 
sinusitis and rhinitis are worse than the current evaluations 
contemplate.  

In October 2003, the veteran underwent a VA examination for 
his chronic allergic sinusitis and rhinitis.  The veteran 
reported to the examiner that he began to experience symptoms 
of a runny nose in 1995 and has a history of allergic 
sinusitis with sinus attacks occurring once a day.  He 
explained that the condition has interfered with his 
breathing through his nose, which has resulted in a hoarse 
voice, wheezing, and the production of a thick, yellow, foul-
smelling discharge from his nose.  The veteran stated that he 
has shortness of breath, a constant runny nose, puffy eyes, 
and sneezing episodes.  He denied having headaches or 
experiencing any functional impairment as a result of his 
condition.  

Upon physical examination of the veteran, the examiner noted 
evidence of bilateral turbinate hypertrophy with clear 
discharge from both nostrils.  There was no evidence of nasal 
obstruction, crusting, septal deviation, loss of alae, or 
scar.  A diagnostic study of the sinus revealed no 
radiographic evidence of sinusitis.  The examiner diagnosed 
the veteran with chronic rhinitis and chronic allergic 
sinusitis currently in remission.  

During the December 2005 VA examination, the veteran reported 
a history of recurrent sinus infections since 1995, 
associated with allergies, pollen, dust, grass, and weeds.  
He stated that his symptoms now occur year round, and he 
endures sinus attacks five to six times a year that last 
approximately one week.  The veteran explained to the 
examiner that he has headaches with the sinus attacks which 
require antibiotic therapy and nasal spray.  The condition 
interferes with breathing through his nose, causes hoarseness 
of his voice, and he has lost one day from work because of 
his condition.  He denied having any functional impairment as 
a result of this condition.  

Physical examination of the veteran revealed no evidence of 
bony tenderness with palpation of the maxillary of frontal 
sinus, but evidence of right nasal obstruction at about 30 
percent.  There was no evidence of crusting, septal 
deviation, purulent discharge, loss of part of the nose or 
the alae, nasal polyp, or scar formation.  The examiner 
reported no evidence of obvious disfigurement or tenderness 
to palpation, but did see evidence of allergic rhinitis with 
clear discharge from the nostrils.  Expansion of the lungs 
were equal, breathing sounds were within normal limits, and 
there was no use of accessory muscles while breathing.  Sinus 
x-rays revealed no significant findings, and the examiner 
diagnosed the veteran with chronic allergic 
rhinitis/sinusitis.  

Finally, in April 2007, the veteran underwent a third VA 
examination for his chronic allergic rhinitis/sinusitis.  The 
veteran explained that he has a history of rhinitis and 
sneezing especially when he is exposed to certain smells such 
as strong perfumes or changes in temperature.  He treats his 
symptoms with Flunisolide approximately two to three times 
monthly, and denies any problems with purulent discharge, 
speech impairment, chronic sinus infection, nasal 
intereference with breathing, or dyspnea with or without 
exertion.  Examination of the nose, sinuses, pharynx, larynx, 
and nasal passages revealed no obstruction and polpys.  
Sinuses were without tenderness, and oropharynx was within 
normal limits.  X-rays were negative, and the examiner 
diagnosed the veteran with non-allergic rhinitis with no 
history of chronic sinusitis.  

Post service treatment records reflect continuing complaints 
and treatment for the veteran's allergic rhinitis and 
sinusitis.  A VA outpatient treatment record dated July 2003 
notes the veteran's increasing complaints of nasal congestion 
and sneezing after switching from the prescribed medication 
Claritin to Allegra, and an October 2005 VA outpatient 
treatment note states that the veteran's allergic rhinitis is 
stable and he is to continue the use of Allegra as well as 
resume the use of nasal steroids.  

As previously stated, the veteran is receiving a separate 10 
percent evaluation for his chronic allergic sinusitis under 
Diagnostic Code 6510 and a noncompensable evaluation for his 
rhinitis under Diagnostic Code 6522.  Under the general 
rating formula for sinusitis, encompassing Diagnostic Codes 
(DC's) 6510 through 6514, a 10 percent disability rating is 
awarded for sinusitis manifested by one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or by three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent disability rating is awarded for 
sinusitis manifested by three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or by more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  38 
C.F.R. § 4.97, DC 6510.  An incapacitating episode of 
sinusitis is specifically defined in the regulations as one 
requiring bed rest and treatment by a physician.  38 C.F.R. § 
4.97 (2007).  

Under Diagnostic Code 6522, a 10 percent rating is assigned 
for allergic or vasomotor rhinitis without polyps but with 
greater than 50-percent obstruction of nasal passages on both 
sides or complete obstruction on one side.  A 30 percent 
rating is assigned for allergic or vasomotor rhinitis with 
polyps.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2007).  
Where the schedular criteria does not provide for a 
noncompensable evaluation, such an evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2007).

In regards to the veteran's sinusitis, the findings on all 
three examinations and VA treatment records do not show the 
veteran's sinusitis is severe enough to warrant a higher 
rating than 10 percent.  Contrary to the veteran's 
assertions, on all three VA examinations, the VA examiner did 
not observe crusting or purulent discharge nor were there 
three or more incapacitating episodes requiring prolonged 
antibiotic treatment or more than six non-incapacitating 
episodes of sinusitis.  While the veteran stated that he had 
sinus attacks once a day during the October 2003 VA 
examination and in the alternative, five to six times a year 
during the December 2005 VA examination, there is no 
indication that these "attacks" are incapacitating or 
denote more than six non-incapacitating episodes of 
sinusitis.  This is further supported by the fact that the 
veteran admitted on two occasions that his sinusitis has not 
resulted in any functional impairment nor is there any 
evidence of record of a physician or health care provider 
reporting three or more incapacitating episodes of sinusitis 
requiring prolonged antibiotic treatment or more than six 
non-incapacitating episodes of sinusitis.  The Board also 
notes that even though the veteran reported headaches with 
his sinus attacks in December 2005, there was no evidence of 
crusting or purulent discharge as stated above.  The 
conjunctive "and" in Diagnostic Code 6510 requires that 
headaches, as distinct from and in addition to pain and 
purulent discharge or crusting, be manifest for the veteran 
to warrant a higher rating for sinusitis.  Accordingly, the 
preponderance of the evidence is against a 30 percent rating 
under Diagnostic Code 6510.  

Turning to the veteran's chronic allergic rhinitis, the Board 
finds there is no competent evidence of record indicating 
that the service-connected disability is manifested by 
sufficient symptomatology to warrant a compensable 
evaluation.  The veteran has reported the presence of nasal 
congestion and a runny nose, but there is no indication in 
the objective evidence of record that the veteran has nasal 
polyps or suffers from greater then 50 percent obstruction of 
the nasal passage on both sides or, has total obstruction in 
one nasal passage.  In fact, the December 2005 VA examiner 
reported right nasal obstruction at about 30 percent and no 
polyps were exhibited during the all three VA examinations, 
which overall, does not present symptomatology to warrant a 
compensable rating.  In sum, the evidence does not indicate a 
compensable rating is warranted for allergic rhinitis.  

The Board has also considered whether any alternate 
diagnostic codes might afford the veteran an increased rating 
in the present case.  The Board has considered the 
application of Diagnostic Codes 6523 and 6524.  However, the 
veteran has not been shown to have bacterial rhinitis or 
granulomatous rhinitis.  Thus, he is not entitled to an 
increased rating under those diagnostic codes.  

In summary, the symptomatology which would allow for the 
assignment of a higher disability rating for the veteran's 
service-connected chronic allergic sinusitis and rhinitis is 
not present.  It appears the RO granted the separate ratings 
in order to compensate for the symptoms the veteran indeed 
manifested associated with his service-connected 
disabilities.  In evaluating the merits of this claim, the 
Board finds the disability ratings currently assigned 
adequately reflect the functional impairment the veteran has 
associated with this service-connected sinusitis and 
rhinitis.  Based on the foregoing, the Board finds the 
veteran is not entitled to an evaluation in excess of 10 
percent for service-connected sinusitis or a compensable 
evaluation for his service-connected rhinitis, and the 
benefit-of-the-doubt is not for application.  See Gilbert, 1 
Vet. App. at 55.

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, the RO sent a letter to the veteran in October 
2003 regarding the VCAA notice requirements.  In the letter, 
the veteran was informed that the evidence necessary to 
substantiate the claims for increased evaluations would be 
evidence showing that his disabilities are worse than the 
current evaluation contemplates.  It also informed him that 
on his behalf, VA would make reasonable efforts to obtain 
records that were not held by a federal agency, such as 
records from private doctors and hospitals.  The letter 
stated that he would need to give VA enough information about 
the records so that it could obtain them for him.  Finally, 
he was told to submit any evidence in his possession that 
pertained to the claims.  
While the Board acknowledges the October 2003 letter, the 
VCAA duty to notify has not been satisfied because the letter 
did not specifically advise the veteran that he could provide 
medical or lay evidence demonstrating a worsening or increase 
in severity of his disabilities and the effect that worsening 
has on his employment and daily life.  The letter also failed 
to notify the veteran that he may submit evidence such as lay 
statements, medical statements, employer statements, job 
application rejections, and any other evidence indicative of 
an increase in his disabilities or exceptional circumstances 
relating to the disabilities.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
veteran had actual knowledge of what was necessary to 
substantiate his claims for increased ratings, which is shown 
by his statements contending that the severity of his 
disabilities were not considered correctly and by providing 
private medical statements in conjunction with his statements 
showing that his disabilities have worsened in severity and 
have limited his work duties.  Additionally, after the 
December 2003 rating decision, the veteran was provided 
adequate notice regarding his claims for increased ratings; 
therefore, by way of the veteran's actual knowledge and the 
overall development of his claims throughout the pendency of 
this appeal, the errors of notice are non-prejudicial to the 
veteran.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, private medical records dated June 2001, and VA 
outpatient treatment records from April 2001 to October 2006.  
The veteran was also provided VA examinations in connection 
with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the right knee is denied.

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus and bunion of the right great toe is 
denied.  

Entitlement to an evaluation in excess of 10 percent for 
chronic allergic sinusitis is denied.  

Entitlement to a compensable evaluation for rhinitis is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


